923 F.2d 850Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Margie Winfree SEWELL, Defendant-Appellant.
No. 90-6884.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 7, 1991.Decided Jan. 29, 1991.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.  Frank W. Bullock, Jr., District Judge.  (CR-88-3-G)
Margie Winfree Sewell, appellant pro se.
Benjamin Harvey White, Jr., Assistant United States Attorney, Greensboro, N.C., for appellee.
M.D.N.C.
AFFIRMED.
Before DONALD RUSSELL, WIDENER and K.K. HALL, Circuit Judges.
PER CURIAM:


1
Margie Winfree Sewell pled guilty to conspiracy to distribute cocaine (21 U.S.C. Sec. 846) and received a sentence of sixty-three months under the sentencing guidelines.  She did not appeal her sentence.  In this 28 U.S.C. Sec. 2255 motion, Sewell now claims that in sentencing her the district court should have taken into consideration her mental state and drug dependency, and should have departed downward.  She also claims that she was denied due process because the sentencing guidelines restrict the court's ability to consider these factors.


2
Sewell's first two claims were waived when she failed to appeal her sentence.    United States v. Emanuel, 869 F.2d 795 (4th Cir.1989).  Her due process claim is without merit.  This Court has already decided that the guidelines do not deprive a defendant of the right to be sentenced as an individual.    United States v. Bolding, 876 F.2d 21 (4th Cir.1989).


3
We therefore affirm the district court's order refusing relief.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
AFFIRMED.